 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters,Chauffeurs,Helpers and Taxicab DriversLocal UnionNo. 327,affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandWhale, Inc. and Richey Electronics,Inc.Cases26-CB-475 and 26-CB-41/6September 16. 1969DECISION AND ORDERBY MFMBERS FANNING, BROWN, AND JENKINSOn June 16, 1969, Trial Examiner Ivar H.Peterson issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter,theGeneralCounsel and Respondent filed exceptions to theTrial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision. the exceptions, briefs, and theentire record in these cases, and hereby adopts thefindings. conclusions, and recommendations of theTrial Examiner with the following modifications.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, as'The General Counsel has excepted to the Trial Examiner's failure torecommend issuance of a broad order which would restrain Respondentfrom "in any other manner"engaging in conduct violative of Sec8(b)(1)(A), and by failing to conform the Notice to the RecommendedOrderWe find merit in these exceptions Like the rrial Examiner, wetake official notice of the Respondent's (and its agents')proclivity toengage in mass picketing, picket line violence, and threats of violence asdemonstratedbyRespondentspatternofconduct inTeamsters,Chauffeurs,Helpers and Taxicab Drivers. Local Union 327(HartmannLuggage Companv').173 NLRB No. 220, and other cases cited therein, aswell as its conduct herein, which included damage to company property bythrowing rocks and firebombs into the building,breaking down doors andshooting bullets into the building in view of this and past conduct, webelievea broad order is warrantedWe will accordingly conform theNotice to reflect the Trial Examiner'sRecommended Order asmodified byour changes and additionsLocal 612. International Brotherhood ofTeamstersChauffeurs,Warehousemen and Helpers of America(DentonTruck Line,Inc ),146NLRB 498,United Steelworkers of America,AFL-CIO(WrightLineDivis,on of BarrvWright Corporation),146NLRB 71modified herein, and hereby orders that Respondent,Teamsters,Chauffeurs.HelpersandTaxicabDrivers,LocalUnionNo.327,affiliatedwithInternationalBrotherhoodof'Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica. Nashville, Tennessee, its officers, agents,and representatives. shall take the action set forth intheTrialExaminer'sRecommendedOrder,asherein modified.1.Delete from paragraph 1 of the RecommendedOrder the phrases "within its territorial jurisdiction"and "in any like or similar manner" and substitutefor the latter phrase the words "in any othermanner."2.Viodil'ythe first indented paragraph of theAppendix to read'WE WILL NOT by mass picketing or otherwiseblock ingress and egress of employees at thepremises of Whale, Inc.. Richey Electronics. Inc.,andWagonerCorporation.oran}otheremployer; cause or threaten to cause physicalharm to employees; or cause or threaten to causedamage to the property of said companies, or anyother employers, or their employees.3.Modify the second indented paragraph of theAppendix to read as follows:WF WIIi. NOT in any other manner restrain orcoerceemployeesofWhale,Inc.,RicheyElectronics, Inc.. andWagoner Corporation, ortheemployees of any other employer in theexercise of the rights guaranteed them by Section7 of the Act.TRIAL EXAMINER'S DECISIONSfATEMFNr OE THE CASEIv AR H. PFrFRSO\,Trial Examiner: The complaint in thepresent consolidated cases was issued on April 11. 1969,and amended on April 21, against Teamsters, Chauffeurs,Helpers and Taxicab Drivers Local Union No 327,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Respondent, upon charges andamended charges filed byWhale, Inc., and RicheyElectronics,Inc ,hereincalledWhale and Richey,respectively 'Briefly stated, the complaint as furtheramended at the opening of the hearing. alleged that theRespondentUnion, its officials and agents and members.in the course of picketing the premises of the companies.engaged in mass picketing, blocking ingress to and egressfrom the plants, causing and threatening to inflict bodilyharm to supervisors and employees, and committing andthreatening to commit acts of violence againstpersons andproperty,all in violationof Section 8(b)(I)(A) of the ActIn its answer duly filed, the Respondent denied thecommission of any unfair labor practices.Pursuant to notice, I conducted a hearing in Nashville,Tennessee, onMay 6, 7. and 8, 1969.2 All parties wererepresented by counsel and participated in the hearing.'The charge in Case 26-CB-475 was filed on March 7, 1969, as was thecharge inCase 26-CB-476, amendedcharges in each case were filed onApril 11'Unless otherwise indicated all dates refer to the Year 1969178 NLRB No. 65 TEAMSTERS. LOCAL 327423Helpful briefs were filed by the General Counsel and theRespondent on June 9.Upon the entire record in the case. and from niyobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.1 HE BUSINESSOF THE COMPANIESWhale is a Tennessee corporation which was engagedprior to February 21 in the manufacture of electrolyticcapacitors at its plant in Nashville, Tennessee. Richey. asubsidiary ofWhale and likewise a Tennessee corporation,engaged in the manulacture of electrolytic capacitors at itsNashville and Fairview, Tennessee. plants During the past12months each of the companies in the course andconduct of its business operations, sold and shippedproducts valued in excess of 550,000 directly to pointslocated outside the State of Tennessee During the sameperiodWhale purchased materials valued in excess of$50.000 directly from suppliers located outside the Stateof Tennessee.Temco Incorporated. is a wholly owned subsidiary ofWhale and has a place of business in Nashville where it isengagedinthemanufactureofheatingandair-conditioning equipment. aswellasordinance andammunition for the United States Department of DefenseWagoner Corporation is a subsidiary of Temco and acorporation doing business in Tennessee, principally atNashville. It is engaged in the manufacture of residentialand commercial water heaters. During the past 12 monthsbothTemco and Wagoner manufactured and shippedproducts valued in excess of $50,000 directly to pointslocated outside the State of TennesseeIfind thatWhale, Richey, Temco, and Wagoner areemployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.IIHIE LABORORGANIZATION INVOLVEDTeamsters,Chauffeurs,Helpers and Taxicab DriversLocal Union No. 327, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organizationwithin themeaning of Section 2(5) of the Act.IIITHE LNl AIR LABOR PRACTICE'SA Background and IscuecIn September 1968 the Respondent Union, following aBoard-conducted election, was certified as the exclusivecollective-bargaining representative of the employees ofWhale Thereafter negotiations were held and the terms ofa contract were agreed upon. but no agreement wasexecuted. The Union struck the Whale plant on February19.Some time in December 1968 the management ofWhale decided that the plant should he phased out as itwas too unprofitable Prior thereto, in July 1968, Whalehad purchased the Richey Company which had a plant inNashville and was constructing one in Fairview, a townsome 15 miles from Nashville. Following the sale of theRichey Company to Whale the Richey plant in Nashvillewas closed and equipment moved to the new plant atFairviewWhen the strike occurred on February 19 and theWhale plant was picketed, Whale attempted to continueoperations with 12 or 15 employees but with little successOperations began at the Richey Fairview plant aboutFebruary 20 and pickets appeared at that location onFebruary 26. Picketing continued at both the Whale andRichey plants until some time in March. Throughout thepicketingWilliam L. (Corky) Ellis, secretary-treasurer o1the Respondent. was in charge of the pickets, when he wasnot actively overseeing picketing activities, his associate,DavidFlodgin,abusinessrepresentativeoftheRespondent. was in charge. Whale employees, members oftheUnion, and other nonemployees, conducted most ofthepicketingand engaged in the various incidentsallegedly constituting violations of the Act. On manyoccasions,aswillappear,Ellisand/orHodgin werepresent and. on occasion, participated in the incidents.The issues here are primarily factual, although withrespect to some incidents both Ellis and Hodgin admit toactiveparticipation.AsidefromthequestionofRespondent's responsibility for the events which occurred.a further legal issue concerns the breadth of the remedialorder to be recommended. General Counsel urges that abroad order he issued, a suggestion which is resisted bythe RespondentB. Incidents at the Whale PlantPicketing began at the Whale plant on February 19.Between then and February 22. a Saturday, there was noevidence of violence or other trouble except that there wasthe usual amount of loud talk, cat calling and cursing.The first sign of violence occurred Saturday night,February 22.When Royce Richey, president of Richey,went to the plant on Sunday morning he found that thewindows were all knocked out and his small car wasturned over and the door was knocked out of the plantAlso three firebombs had been thrown into the plantcharring the floorWhen he arrived there union officialsEllisandHodgin, as well as two pickets, FrancesWilliams and Marie Turner, were presentDuring the afternoon of February 22 employees VestalCarmack and Floyd Ozment had occasion to go togetherfrom the Richey plant to the Whale plant. As they arrivedEllis and several pickets were sitting in a parked car whichthey then left.With him were pickets Beverly Hamiltonand Liza Lee. Pickets were lined up at the driveway. AsCarmack made the turn from the driveway to get on thestreethe heard a loud bang on the hack of his carOzment, riding as a passenger, credibly testified that hesaw Ellis reach down to the ground, pick up a rock andthrow it at the car.Raymond Gregory, the materials control manager forRichey, drove to the Whale plant on the morning ofMarch 6. He was stopped by Business RepresentativeHodgin who stood in front of his car and said that if heattempted to go into the plant he would "knock yourgod-damn brains out." Hodgin repeated this several times.Arriving at the parking lot Gregory got out of the car anddiscovered that Hodgin was standing directly in front ofhim continuing to curse and tell him that he would knockhis brains out. Vestal Carmack was at the Whale plantthat morning. Two cars had pulled up in front of him, onecontainingMelvin Robertson who had brought his wileand two other women to work After the women got outof the car they could not find the proper key to open thedoor. At about this time Carmack pulled up and anothercar came in directly behind him Carmack got the female 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees through the door and then called the police toreport that someone was blocking Robertson fromleaving.He recognized Hodgin, who was out of his carstanding along side itAs Carmack went out the plantentrance he noticed Hodgin blocking Gregory who wascoming up the entry way. Hodgm stood in front ofGregory's car and then went to the side window and spoketo Gregory As Gregory pulled into the parking place nexttothebuildingHodgin followed him. Carmack toldHodgin that he was on company property and thereforewould appreciate it if he would leave. Hodgm challengedCarmack to make him leave and then followed Gregoryup the steps to the plant saving that he would beat hisbrains out. Patrol cars came about this time and Hodginwent back to the street. Carmack and Gregory obtainedthelicensenumber of the car blocking Gregory'sautomobile and upon checking were advised that it wasregistered to Ellis.On the afternoon of March 11 Gregory started to leavetheWhale plant and discovered that the cars of thepickets were parked parallel in front of the plant so that itwas quite difficult to manuever between them. A picket,Edden Bigbe, was standing directly in front of Gregory'scar.As he departed he could see through the rear viewmirror some female pickets coming towards his carrunning with picket signs in their hands. He recognizedtwo of them as Bigbe and Louise Hendrick The latter"was banging the car" with the picket sign, on the leftside and Bigbe was pounding it on the right side She hitthe windshield with her picket sign and the handle brokeoffand the sign staved there. Employee Carmackwitnessed this incident and related that Bigbe andHendrick, both of them Whale employees, jumped in frontof Gregory's car and blocked him and that one of thewomen swung a picket sign and broke the windowC. Incidents at the RicheyPlantPicketing began at the Richey plant in Fairview onFebruary 26. That morning employees were preventedfrom going into the plant and thereupon retreated to theSouthland Cafe in Fairview. Shortly thereafter PresidentRichey and two of his engineers got the employees toform a convoy and attempt to enter the plant. However,Richey and the other occupants of the lead car whichbelonged to Carmack, were the only ones successful inentering the plant. Their entry was blocked for somemoments by pickets who stood in front of the automobilemaking it necessary for the driver to inch forward slowlyWayne Keith, whose wife works at Richey, testified thathe and two other men were in a truck following Richeyand his companions into the plant on February 26 Afterthe lead car containing Richey had passed the picket linepickets began beating on the truck and throwing rocks,and also broke two of their picket signs. According toKeith.Ellis,and Hodgin were there at the time, andHodgins hit a Mr Jones, the operatior of the SouthlandCafe who was in the truck, in the javv with his fist.The first occasion thatWilsonSims,one of theattorneys for the Company, went to the Richey plant afterthe strike began was on March 4. Pinkerton operativestook pictures of the extensive damage done to the plant atthat time. As they were leaving the premises Sims heard athud on the right rear of his automobile. Russell Morris,one of Sims' associates, was with Sims as were Richeyand a Mrs Allen, a Richey employee and the twoPinkerton operatives. According to Morris, the car wasstopped initially for a few moments and then Ellis, whowas present. advised the other pickets on the scene to letthe automobile enter. After remaining in the plant forapproximately an hour they proceeded down the drivewayand were blocked by three or four pickets. Ellis was onthe scene at the time. As they moved on, pickets beat onthe automobile with their hands and threw rocks at it,making a loud noise in the right rear. Carr, one of thePinkerton operatives, testified credibly that he saw the carhit by a rock thrown by one Louise Wiser.Dorothy Curtis, a Richey employee, credibly testifiedthat on March 5 as she was approaching the plant in hercar she noticed the pickets on the highway opposite theentry to the plant. As her car approached and began toturn in the pickets came running across the highway.Curtis recognized one person, Juanita Mills. and stoppedher car to ask Mills if it was all right to come through thepicket line.With profanity,Mills said no and calledCurtis an obscene name. At this point Richey came out ofthe plant and motioned for the car to proceed but thepickets initially refused to move. As she went by someonethrew a rock which hit the car window and others beat onthe back of the car.Cerese Innman, a Richey employee, entered the plantentrance on the same day and was detained by anunidentified man standing in front of her car and by twowomen lying in the driveway. Someone beat on her carand, as she went through the picket line, an unidentifiedman continued to beat on the car with the result that theautomobile had dents in it.On March 6 a sizeable congregation of pickets was atthe cast entrance to the Richey plant, which was theentrancewherethepicketscustomarilystationedthemselves and which was used by employees to gainaccess to the plant. On that day the employees proceededin a convoy from the Southland Cafe. Sticks and pipeswere in evidence on this occasion and upon failing to gainaccess to the plant it was decided not to enter. AccordingtoRichey, Ellis was present on the picket line that day.Ellis, however. testified that on March 6 and 7 he was inBirmingham, Alabama and that he had motel receipts tosubstantiate his account. The report of George Neely, asecurity guard who worked from 9:30 to 7 a.m. March 6.states that it was quiet during the night of March5However, when the pickets arrived at approximately 5o'clock, they started throwing rocks and at 5:30 brokeglass out of doors and windows Neely noted two cars'license numbers (AM 2775 and SS 6781) The formerautomobile, a 1968 Chevrolet. was registered in the nameof James M. Stiles, of Nashville There is no record of theregistrant of the other automobile. Further, according tothe report of guard Neely, one picket the morning ofMarch 6 threw a smoke bomb in the door of the plantand Neely's own automobile was hit by rocksOn March 7 most of the employees were able to enterthe plant. H. C. Smith, the plant manager, testified thatas he pulled into the picket line a man by the name ofDan Foster got in front of his car and later had an ironbar in his hands which is plainly visible in a photographtaken of the scene. Foster laid the bar over Smith's carhood and appeared to be ready to start beating on thehood Smith, who had a gun lying on the seat of the car.drew the gun and told Foster not to commit any damage.Foster then stepped back and Smith entered and. at therequestofAttorneySimswhowas in the plant,surrendered the gunOnMarch 10 both driveways to the plant werecompletely blocked, there was considerable rock throwingand several automobiles were damaged. As related by TEAMSTERS,LOCAL 327425AttorneyMorris, he, Richey, and a group of some 50 or60 employeesmet atthe Southland Cafe with the objectof trying to enter the plant. Ten or 12 carswere assignedto convey the workers from the cafe to the plant. MorrisandRichey.withfivefemalepassengers,ledtheprocession toward the plant being immediately followedbythevehiclecontainingthetwoPinkertonphotographersAs they turned across the highway towardthe driveway they were stopped by pickets congregatedacross the driveway The entire convoy was stopped and,according to Morris, he heard the breaking of glass andthrowing of rocks behind him and observed that cars werebeing beaten, windows in them being smashed by rocksand that one woman was arrested as she was throwing arock at the third car in line. Dorothy Curtis, whose carwas sixth or seventhin line,testified that the carsremained on the highwayuntilabout 11 o'clock when thepatrolmen finally succeeded in arranging for the cars toget off the road. She testified that the employees in theircars "tookour turnsof blocking the driveway so that they[the pickets] would have to stand out in the cold all day.''As she wassitting inher car in the driveway she had anencounterwith Ellis.He was standing near her car whenshe told him that she needed to go to the restroom.Thereupon, according to Curtis, Ellis "patted his pocket ...and he pulled the flap up and he told me he hadsomethingright there for me if I got out andwent in."Curtis saw the handle of a pistol but did notsee the entiregun. Jo Page, a passenger in Curtis' car, saw this incidentand testified in corroboration of Curtis.' Shortly thereafterCurtis noticed that Ellis was poking with a stick at theback tire of her car According to Curtis, Ellis was"raking nails and tacks that they had in the driveway upunder my tire." When Curtis told Ellis "not to fool withmy tire" Ellis replied that he would not and that he wouldclean out the tacks and then started raking them backaway from her tire Geraldine Waller. a passenger in MrsCurtis' car, testified that pickets JuanitaMills and DanFosterwerein frontof the Curtis car and that twounknown female pickets struck Mrs Curtis' automobilewith sticks. Betty Furlow testified that on the morning ofMarch 10 the Curtis car in which she was riding wasdamaged as they pulled into the plant driveway. Mrs.Innmantestified that onMarch 10 the employees wereunable to get into the plant as there was so many picketson both driveways and that her automobile had rocksthrown at it and the windshield broken It was on thisdate that Mrs. Innman was arrested for having a gun inher possession.' PlantManager Smith testified that onMarch 10 the windshield in his car was broken by picketsPaulineMurrell and Marie Turner. In total, a little over$300 worth of damage was done to his car on thatoccasion. It was alsoon thisday that five women picketswere arrested for throwing rocks.Attorney Sims related that he visited the plant, drivingthere in his own car unaccompanied by employees, onMarch 11. There was a rather large crowd in the area ofthe east driveway, some 10 or 15 people standing aroundand others seated in automobiles. He went to the westentrance where there were only one or two pickets. He'Ellis denied that he carried a pistol, and testified he jokingly offeredCurtis theuse of a "dry pocket "I credit Curtisand PageShe testified that her husband had given her thegun at Christmas inorder to protectherself followingan incident where shehad been accostedby two men one evening.She furthertestifiedthat she keptthe gun in thehouse most of the time except when she had to leave her home beforedaybreakwhen shewould takeitwith her in her car She deniedthat shewas pointing the gun at anyone onMarch 10turned around, went up to the plant and then came backagain to the Southland Cafe. When he arrived he had aflat tire, it having been punctured when he was in the westdriveway. Thereafter employees approached the picket linebehind the car with the photographers. Police officerswere there and told the employees that they should keepat least one lane of traffic on the highway clear andallowed the first three to enter the east entrance abreastPickets stood in front of them and stopped them, asclearly shown by photographs in evidence as well asmotion pictures that were taken at the time. Among thoseblocking the cars were pickets Frances Williams and RubyHall.Hall had a rock in her hand and threw it at thewindshield of the car on the extreme right of the threecars that were abreast. At the time Ellis was therestanding near the fire at the east side of the east driveway.He came to the vicinity of the three cars with a stick inhis hand. As the car in the middle, occupied by Mrs.Curtis and others, attempted to inch forward Ellis andWilliams took a position in front of it and put theirstomachs up against the radiator. Suddenly Ellis took thestickwhich he had in his right hand and slammed itacross the windshield and shattered the glass. breaking thestick.However, he continued to strike the windshield.According to Sims, Ellis jumped on the radiator of the carand with the heel of his hand struck the windshield severaltimes. Police eventually took Ellis into custody.Mrs Curtis testified that her car was the middle of thethree that were situated abreast in the driveway and thatBeverly Hamilton stood in front of her car preventing herfrom proceeding further. Hall picked up a rock and threwitat the windshield of her car as depicted in an exhibit(GC-37-4). Shortly thereafter the car next to Mrs. Curtismoved and Ellis turned around and with his stick beat itover her car windshield and later shoved his fist throughthe side window of her car Also on March 11 theautomobile of Betty Furlow was blocked by Williams andEllisBothWilliams and Ellis rained blows on the carwith a picket sign and a stick. In doing so Ellis broke thestickbut smashed in the windshield causing glass toscatter on the inside of the car.`D. Incident at the Wagoner PlantAt the Wagoner plant, the Respondent Local 327 is thecollective-bargaining representative.Some other union,not identified in the record, represents employees atTemco.Don Stanley, an employee of Temco, occupying theposition of traffic manager, was at the Wagoner plant onMarch 28 performing his normal duties, having arrivedthere at approximately 5:45 in the morning. About 8o'clock he left to take care of some paper work at theTemco plant and observed four individualsstanding out infront of themaingate carrying picket signs Later in theafternoon he returned and observed about 15 picketsmilling around in front of the truck gate. They startedthrowing pieces of angle iron, rocks and other debris withthe result that one of the objects hit him on the hand. HeidentifiedRobert Bartlett and Melvin Putt as two of thepersons involvedinthis incident,both employees ofWagoner. After Stanley drove his truck through the gateWagoner employee Alton Howell came from across thestreet where he had his car parked and said a few wordsto the group of people who were in the driveway and whohad been throwing rocks. He informed them that Stanley'See G.C Exhs 35-I to 35-4 426DECISIONSOF NATIONALLABOR RELATIONS BOARDwas a member of management and that they should leavehim alone. After some argument Howell ran back towardhis car and attempted to start it. The group pursuing himcaught up with him, opened the doors and started beatinghim while he was in the car Alter this had gone on for 2or 3 minutes Stanley heard someone shout and uponturning around he saw that Howell had gotten out of hiscar and had a gun in his hand, which he fired Howell hadblood streaming down his face and all over his clothes. Hefired three or four times toward the group up by the gateThereupon, Allen Lemay, a Wagoner employee, ran to ared Chevrolet, got a shotgun out of it and then ran acrossthe street towards another car which he used as cover apdfired two shots at Howell. After this exchange of gunfireHowell put his gun in his car and started backing aroundthe corner. Lemay then lired one more at the rear ofHowell's car as it pulled away, and then threw the gun inthe rear of his car and turned around to leave. ThereuponMelvin Putt, who was over by Lemay's car, took the gunand put it in the trunk of his own automobileIt is Howell's testimony that he went to work as usualonMarch 28 and worked about 2 hours when someemployee said that there were pickets outside and that theemployees should go out. All of them did so includingHowell. He did not stay around the plant but went homeand stayed there until approximately 2 o'clock when hereturned to the plant to pick up his paycheck about 3o'clock.He testified credibly that he parked his car about75 yards from the employee entrance and sat there wailingfor a friend. He and this friend had discussed going out toshoot groundhogs after receiving their paychecks, and inconsequenceHowell had a 12-guage shotgun in his carwhich he had borrowed for the groundhog shootingexpedition.Shortlyalterparking his car a group ofpersons came toward his car, including Robert Bartlett,Allen Lemay, Morris Stevens and George Warren. All ofthem were Wagoner employees, and Bartlett and Stevenswere union stewards This group gathered around his car,thewindow of which was down. Bartlett. according toHowell. said, "Al, I heard you called me a goddamnscab."Howell denied that he had said any such thing.Bartlett then asked Howell why he did not join the Unionand stated that he (Bartlett) did not like Howell.Thereupon Bartlett jerked the car door open and he andLemay attempted to pull Howell out of the car. BartletthitNowell in the face and both Bartlett and Lemaycontinued beating on him on the face and the side of hisheadHowell was half in and half out of the car andStevens had hold of his legs attempting to pull him lurtherout of the car Al about this point Warren intervened andinduced the assailants to cease pummeling Howell. Howellthen got up and got into his car. As he started it up, so hetestified.Lemay came up with a shotgun which he fired.Howell denied that he pursued anyone or that he reachedfor the shotgun which he had, admittedly. in his car.According to Howell, he sustained a fracture around hisleft eye and spent 2 weeks in a Veterans hospital and hadsurgeryAt the time of the hearing he was still under thecare of a doctor, but said that he was able to workalthough he was afraid to go back to the plant because hewanted to avoid any further trouble.RobertBazzell,materialscontrolmanager forWagoner, testified that he was at the plant on March 28.While in the lunchroom with some other supervisorssomeone stated that a fight was going on across the streetfrom the plant Bazzell Iooked out the window and noticedthat Howell was sitting in his car, that some people weregathered around it, and that scuffling was going onBazzell recognized Bartlett and Lemay as among thosesurrounding the Howell car. Although Bazzell did nothave a very clear view of the tight he did note that afterthe people that had been at the car were about 50 yardsaway from it Howell fired his shotgun into the group,which contained some women.Bartlett testified that during the morning ofMarch 28he had had several encounters with Howell who allegedlyhad been referring to him (Bartlett) as a scab. Bartletttestified that he went over to Howell and inquired whetherHowellwasmad at him, and why he was tellingemployees that Bartlett was a scab and using foullanguage. According to Bartlett, Howell then put his hand"down in his pocket and when he done that, I turnedaround and walked off." Prior to that time, so Bartletttestified, he had received information that Howell carrieda pistol. Later in the morning Howell twice came to whereBartlett was working and asked whether Bartlett wantedto get smart about the matter. Bartlett accused Howell ofhaving been drinking, whereupon Howell laughed and saidthat they would talk about the matter later. The last timeHowell came back to Bartlett's work place, according toBartlett,Howell said that if Bartlett wanted trouble hewould accommodate him. After the employees went outBartlett testified that he engaged in no picketing and noneof theWagoner employees did. About 3 o'clock theemployees were standing along the road waiting to getpaid, some of them accompanied by their wives andchildren.Bartlett noticedHowell sitting in his car at adistance from the plant. Thereupon Bartlett walked downto the car, so he testified, to see if the two of them couldnot straighten out the "problem" that had occurred in themorning. It is Bartlett's testimony that he put his handson the car and asked Howell what the problem wasbetween them and whether they could not talk it overThereuponHowell started cursing Bartlett and reachedunder the front seat. Apprehensive that Howell wasreaching for a gun. Bartlett hit Howell a number of times.He was then stopped by Warren and the group startedwalking back towards the plant. At this juncture someoneyelled that Howell had a gun and, so Bartlett testified, thenext thing that he knew was that he felt some shots hithim and heard the gun and started to run. Bartletttestified that he was hit five times and that three otherpersons, one of whom had to go to the hospital, werestruck.As among the four witnesses to this shooting incident 1am persuaded that Stanley Bazzell and Howell are entitledtobecreditedrather than Bartlett, however, I ainpersuaded that Howell did fire the gun toward the groupof people apparently in attempted retaliation againstBartlettand Let-nay for the severe beating they hadinflicted on him.E. Concluding FindingsThe General Counsel contends that the RespondentUnion is responsible not only for the picket line activity ofits officers and representatives, Ellis and Hodgm, but alsofor the conduct of the pickets in damaging automobilesand plant property, blocking ingress and egress ofemployees, and threatening and causing physical injury tosupervisors and employees The Union does not seriouslydispute that it is liable for the violative conduct of Ellisand Hodgin. its agents, who as has been found engaged insuch conduct and admittedly were in charge of the picketlinesHowever, it seeks to escape liability for the acts ofunion members and pickets, apparently on the theory that TEAMSTERS,LOCAL 327427Ellis had instructed pickets and members not to engage inviolenceandalsoon the assertion that nonstrikersprovoked and invited such violence as occurredBoth Ellis and Hodgin spent a great deal of their timeindirect charge of the picket line Not only did each ofthem engage in conduct banned by Section 8(h)(I)(A), asfound above, but one or both were present when identifiedand unidentified pickets engaged in similar conductWhatever instructions the Respondent Union may havegiven pickets, they were more honored in the breach thantheobservance and by specific example by Ellis andHodgin. In these circumstances the responsibility of theUnion is clear and I find that it is liable for the acts ofrestraint and coercion that took place. by pickets andmembers, as more fully related above, as well as for likeacts committed by Ellis and IIodgin, its admitted agentsSee:'d'ewPower Wire and Electric Corp. v. N.L.R B .340F.2d 71, 72 (C.A 2);InternationalWoodworkers ofAmerica (W T Smith Lumber Co ).116NLRB 507,Teamsters,Chauffeurs,Helpers and Taxicab Drivers,LocalUnion327 (Hartman Luggage Company;).173NLRB No. 220.IV. TFFI- EFFECT OF TFIF UNFAIR 14BOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section Ill,above, occurring in connection with the operations ofWhale, Richey, and Wagoner as set forth in section 1,above. have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.posted shall also be mailed to the Respondent's members,as it appears that many of them reside and work in placesremote from the Union's headquarters in Nashville.However, I am not persuaded that effectuation of thepolicies of the Act requires that the Respondent publicizethe notice in a newspaper of general circulation in itsterritorial jurisdiction, as urged by the General Counsel'Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCOM-LUSIONS OF L,-,w1.Whale, Inc., Richey Electronics, Inc., and WagonerCorporation, are employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2TheRespondentUnion.Teamsters,Chauffeurs,Helpers and Taxicab Drivers Local Union No 327.affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act3By mass picketing or otherwise blocking ingress oregress of employees at said companies' premises, bycausingand threatening to cause physical harm toemployees of the aforesaid companies, and by causing andthreatening to cause damage to the property of saidcompanies and their employees. the Respondent hasrestrained and coerced employees in the exercise of theirrightsguaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning ofSection 8(b)(I)(A) of the Act4The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce. within the meaning ofSection 2(6) and (7) of the ActV THE RIMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that itcease and desist therefrom and take certain affirmativeaction deemed necessary to effectuate the policies of theAct.As stated above, the General Counsel contends that abroad cease-and-desist order enjoining the Respondentfrom engaging in violative conduct similar to that foundherein iswarranted with respect to any employer. Insupportthereof,GeneralCounselreferstotheRespondent's past record of violative conduct whichculminated in two Board Decisions upholding charges ofviolence against the Respondent, substantially similar towhat has been herein found.' It is, of course, well settledthat the Board has broad power to determine the properscope of cease-and-desist orders.' The record herein showsthat the actions of the Union in connection with the strikeagainstWhale and Richey received considerable publicityin the community. The Union's territorial jurisdiction isbroad, covering an area roughly bounded by the Alabamaline, the Kentucky line, the Tennessee River, and the footoftheCumberlandMountains.Moreover,PresidentRichey testified that as a result of the incidents thatoccurredattheRicheyplant,theCompany hasexperienced considerable difficulty in recruiting employees.apparently by reason of the publicized actions of theRespondent in these circumstances, I am persuaded thattheRespondent's proclivity to engage in mass picketing,picket line violence and threats of violence to persons andproperty has been amply demonstrated. Accordingly Iconclude that a broad order should be issued in the instantproceeding. I shall further require that the notice to beRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that Teamsters, Chauffeurs, Helpersand Taxicab Drivers Local Union No 327, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. and its officers,agents, and representative,,, shalllCease and desist from restraining or coercingemployees ofWhale. Inc , Richey Electronics, Inc.,Wagoner Corporation, or any other employer within itsjurisdictionalterritoryintheexerciseof the rightsguaranteed them in Section 7 of the Act, by masspicketingorotherwiseblocking ingress or egress ofemployees at said companies' premises, by causing orthreatening to cause physical harm to employees, bycausing or threatening to cause damage to the property ofsaid companies or their employees, or in any like orsimilarmanner restraining or coercing said employees inthe exercise of their Section 7 rights.2.Take the following affirmative action designed toeffectuate the policies of the Act`SeeTeamsters,Chauffeursand Taxicab Drivers, LocalUnion 327(HartmanLuggageCompani),173NLRB 220, andTeamsters,Chauffeurs,Helpers and Taxicab Drivers.LocalUnionNo 327 (GreerStopNut Co ),160 NLRB 1919'Mai, DepartmentStores d/b/a Famous-Bar Companyv.N L R B.326U S. 376'CfInternationalHod Carriers,etc (Owen Langston).145 NLRB 565 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Mail a copy of the attached notice marked"Appendix"' to each of its members and post copiesthereof at its business office and meeting hall. Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 26, after being duly signed by the Union'sofficialrepresentative shall, immediately upon receiptthereof,bemailedtoeachmember,postedandmaintainedfor60consecutivedaysthereafterinconspicuous places, including all places where notices toitsmembers are customarily posted. Reasonable stepsshall be taken to insure that such notice is not altered,defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to theRegional Director for Region 26 for postings by Whale,Inc.,Richey Electronics, Inc., and Wagoner Corporation,atalllocationswherenoticestoemployeesarecustomarily posted, if said companies are willing to do so.(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.10IT Is FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of Section8(b)(l)(A) of the Act not specifically found herein.APPENDIXNOTICE TO ALL MEMBERS OI-FICERS, REPRESENTATIVES,AND AGENTS AND TO ALLEMPLOYFES OF WHALE, INC.,RICHEYELFCTRONICS,INC.,AND WAGONER CORPORATIONPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that.WE WILL NOT by mass picketing or otherwise block,ingress and egress of employees at the premises ofWhale, Inc., Richey Electronics, Inc., andWagonerCorporation; cause or threaten to cause physical harmtoemployees; or threaten to cause damage to theproperty of said companies or their employees.WE WILT. NOT in any like or similar manner restrainor coerce employees of Whale, Inc., Richey Electronics,Inc.,andWagoner Corporation or the employees ofany other employer within our jurisdictional territory inthe exercise of the rights guaranteed them by Section 7of the Act.In the event that this Recommended Order is adoptedby theBoard, thewords "a Decision and Order"shall is substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a decree of the United States Court ofAppeals EnforcinganOrder" shall be substituted for the words "aDecisionand Order ""In the event that this Recommended Order is adopted by the Board,thisprovision shall bemodified to read"Notify thesaidRegionalDirector, in writing, within10 days from the date ofthisOrder, what stepsRespondent has takento comply herewith "DatedByTEAMSTERS,CHAUFFEURS,HELPERSANDTAXICABDRIVERS,LOCAL UNION327,AFFILIATEDWITHINTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalBuilding,167NorthMain Street,Memphis, Tennessee38103, Telephone 534-3161.